Brown, C. J. and Bunn, J.
(dissenting).
It may be conceded that it is within the power of the Railroad and Warehouse Commission to make such order or orders as the commis*59sion may deem necessary to prevent an unjust and unreasonable discrimination by a railroad company in favor of or against a particular locality served by its line of road. But beyond question the exercise of such authority should be confined to the regulation of transportation facilities, and to prevent the granting of rights and privileges in that respect to a favored locality. The facts stated in the opinion put it beyond dispute that the stock scales which defendant is here required to install at Bertha have no reference whatever to the transportation of live stock; they serve as a convenience to the dealer in the purchase of cattle, but the weights ascertained in those transactions do not, in any case, serve as a basis for transportation charges, nor do they in any way enter into the contract of shipment. Such scales are not required by law, and whatever may be the right of the Railroad and Warehouse Commission, by way of preventing the alleged discrimination, to order their removal, unless installed at all stations, it seems clear, on the facts stated in the opinion, that the commission was without authority to order the installation of the scales in question. If proper in the particular case stock scales may, for the same reasons, be required at every station in the state, and if the decision be followed to its logical result the commission may order that all buildings and conveniences be identical at all stations, without regard to the question whether they are essential to or facilitate in the operation of the road or in the transportation of persons or property. That the law does not vest such power in the commission seems clear. I therefore dissent. Justice Bunn concurs in this view.